Order entered November 30, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00417-CV

         KURT W. THOMPSON AND KAY ALYSON THOMPSON, Appellants

                                              V.

                      FLORIDA WOOD TREATERS, INC., Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-14993

                                          ORDER
       We GRANT appellants’ November 23, 2015 unopposed motion for extension of time to

file reply brief and ORDER the brief be filed no later than December 16, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE